Citation Nr: 1024443	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
50 percent for the service-connected mood disorder (claimed 
as anxiety and depression).  

2.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected mood disorder (claimed as anxiety and 
depression) beginning from July 14, 2009.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to July 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran's claims file was 
subsequently transferred to the RO in Columbia, South 
Carolina.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in May 
2010.  A transcript of the hearing has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of (1) entitlement to an evaluation in excess of 
70 percent for the service-connected mood disorder beginning 
from July 14, 2009, and (2) entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The service-connected mood disorder (claimed as anxiety and 
depression) currently is shown to be productive of a 
disability picture that more nearly approximates occupational 
and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for assignment of an initial 70 percent 
evaluation, but not more, for the service-connected mood 
disorder (claimed as anxiety and depression) are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 
9435 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As established by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for mood 
disorder (claimed as anxiety and depression). Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  First, the Veteran's service treatment record (STR) 
is on file, and the claims file contains medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  The Veteran (nor his 
representative) has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded an appropriate VA 
examination in March 2009 for the purpose of evaluating the 
severity of his service-connected mood disorder.  An addendum 
was issued in July 2009.  The Board finds that the March 2009 
VA examination, when considered together with the July 2009 
addendum, is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the service-connected mood disorder in 
detail sufficient to allow the Board to make a fully informed 
determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

To the extent the Veteran asserted during his May 2010 Board 
hearing his symptoms have increased in severity since July 
2009, the issue of entitlement to an increased rating in 
excess of 70 percent beginning in July 2009 is being remanded 
by the Board to afford the Veteran a new VA examination.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

The Veteran is contending that an initial rating higher than 
50 percent is warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required. See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection 
in July 2003.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected mood disorder, are assigned under the 
provisions of 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  Under the schedular criteria, a rating of 
50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A rating of 70 percent is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
assignable for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).

For instance, the scores assigned under the Global Assessment 
of Functioning (GAF) scale are an important consideration.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
They reflect the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness. GAF scores between 61 and 70 reflect either some 
mild symptoms (e.g., depressed mood and mild insomnia); or 
some difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  By comparison, GAF scores 
between 51 and 60 reflect either moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co- 
workers), and GAF scores between 41 and 50 reflect either 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting); or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, D.C., American 
Psychiatric Association, 1995.

In this case, the Board finds that the service-connected 
disability picture more nearly resembles the criteria for 
assignment of an initial 70 percent evaluation.  

The pertinent evidence shows that the Veteran has had near-
continuous panic and depression affecting his ability to 
function appropriately and effectively.  Similarly, the 
evidence demonstrates impaired impulse control, such as 
unprovoked irritability with periods of violence, and 
difficulty adapting to stressful circumstances.  For 
instance, the Veteran in July 2003, according to a VA mental 
health clinic (MHC) note, complained of having panic attacks, 
including while sleeping.  He had been depressed for many 
years.  The diagnosis was anxiety disorder, not otherwise 
specified (NOS); depressive disorder, NOS; and rule out panic 
disorder.  A GAF score of 55 was assigned.VA treatment notes 
from May 2004 and November 2004 also show that the Veteran 
complained of stress related to his job, and in August 2004 
he reported an incident during which he became mad at himself 
and starting throwing things in reaction to making mistakes 
at work.  Plus, in July 2005, the Veteran complained of 
having difficulty on some days trying to focus on his 
business due to anxiety causing his thoughts to go "so fast 
that he can barely keep up."  In August 2005, he complained 
of panic attacks approximately once every day or every other 
day; he would need to leave the room because he did not want 
to be around people during a panic attack.  Also, fear of 
these attacks restricted his activities.  He was able to go 
out, but preferred to go alone.  Then in January 2006, the 
Veteran complained of feeling "overwhelmed" due to owning 
his own auto glass business, and in August 2006, he 
complained of low frustration tolerance and irritation with 
his customers.  Also in August 2006, he reported having been 
in a situation where he "blew up," but was able to calm 
himself by, for instance, walking away.  

Then in March 2007, the Veteran reported that he had closed 
his small business in December 2007, and was presently doing 
odd jobs.  He was still having panic attacks a couple times 
per week, but he did not get lost and he was not restricting 
his activities.  He had thoughts of hurting others when he 
was angry, but no intent or plan.  The assessment was mood 
disorder with depressive features, moderate; panic disorder 
with agoraphobia, moderate to severe.  A GAF score of 55 was 
assigned.  In a separate VA therapy note from the same day, 
the Veteran reported that he did not want to obtain a full-
time job with a regular schedule.  A GAF score of 60 was 
assigned.  

The Veteran subsequently moved to a different state.  Shortly 
thereafter, in August 2007, he reported that his wife had 
separated from him.  Also subsequent to his move, the Veteran 
began to report difficulties at his work, including physical 
altercations.  For instance, during VA therapy in October 
2007, he explained that he was presently working as a manager 
over several employees, but he felt he was easily bored and 
high strung, which he attributed to having a high degree of 
intelligence.  He also reported being a "3rd degree black 
belt and master sword fighter, semi pro fighter."  The VA 
therapist noted that the Veteran had occasional periods of 
possible hypomania activity with such symptoms as decreased 
need for sleep and excessive irritability.  

Also, in February 2008, the Veteran complained of having 
recently been involved in a physical altercation during which 
he broke two of his victim's bones.  He had also trashed his 
apartment and put two holes in his wall.  (The Veteran 
handwrote on this VA treatment record that he preferred to 
stay home due a fear of the rage described in the treatment 
not.)  In April 2008, the Veteran reported that he had 
quit/been terminated from his job after breaking a door while 
angry.  

In May, 2008, a VA psychiatrist found on mental status 
examination that the Veteran was entitled and self-absorbed. 
The assessment was major depressive disorder (MDD) and 
narcissistic personality disorder.  The VA psychiatrist 
opined that the Veteran's job loss was "doubtless a 
narcissistic injury."  

Several months later during VA treatment in November 2008, 
the Veteran described an episode that occurred 3 weeks prior 
in which he attacked his boss who had yelled at him.  He 
reported that he broke the boss's finger when he pointed it 
at the Veteran, and then he threw some keys at the boss.  He 
also described a period of homelessness before moving in with 
some friends.  The impression was depressive disorder, and a 
GAF score of 65 was assigned.  

On follow-up with in November 2008, the Veteran's VA 
psychiatrist described him as a "very volatile man with 
severe Axis II cluster B pathology narcissistic and 
antisocial."  The Veteran reported, according to the VA 
psychiatrist, feeling justified and having no contrition over 
breaking his boss's finger.  Moreover, he kept a baseball bat 
in his vehicle, which he voiced wanting to use on his ex-
wife's car related because she would not let him see their 
children.  The VA psychiatrist noted that the Veteran lacked 
insight.  The diagnosis was narcissistic and antisocial 
personality disorder, sedative hypnotic and nicotine 
dependence. A GAF score of 39 was assigned.  The psychiatrist 
reduced his medication dosage due to disinhibition.  
(Subsequent reports show that the Veteran opposed the VA 
psychiatrist's decision to reduce his medication, so he filed 
a complaint against her with VA administration.)  

Previously, during VA psychotherapy in June 2008, by 
comparison, the Veteran reported spending quality time with 
his daughters and other family members on a recent vacation.  
Also, he and his wife had been talking.  Nonetheless, two 
months later, in August 2008, the Veteran reported that he 
had taken too much medication one week prior and woke up 
nearly 18 hours later.  He denied having had thoughts of 
hurting himself, and he had not sought medical treatment at 
that time.  

In connection with his present claim, the Veteran underwent a 
VA examination in March 2009.  The VA examiner did not have 
the Veteran's claims file for review, but the Veteran 
reported such symptoms as worsening panic attacks (up to 10 
times per week), difficulty getting along with others, and 
depression.  With regard to his social functioning, the 
Veteran reported being separated from his wife "on and off" 
for almost a year.  He lived alone and had no friends. He 
denied using any substances or alcohol.  He felt poor 
motivation for completing his activities of daily living 
(ADLs).  With regard to his occupational functioning, the 
Veteran described being unemployed.  He last worked in 2008, 
but left when his paychecks were bouncing.  On mental status 
examination, the VA examiner found that the Veteran was fully 
oriented, his thought process was linear, and history 
adequate. He described seeing shadows out of the corner of 
his eyes.  He denied suicidal ideation and homicidal 
ideation, but described overdosing on prescription 
medication, which the VA examiner noted as a suicide attempt.  
Based on the examination, the VA examiner diagnosed major 
depressive disorder, anxiety disorder, NOS, and panic 
disorder.  The VA examiner assigned a GAF score of 49.  The 
VA examiner summarized that the Veteran described severe 
impairment in functioning due to panic attacks, minimal 
sleep, and other symptoms, such as depressed mood and social 
anxiety.  The VA examiner, by contrast, went on to note that 
a mental status examination was "within normal limits" and 
that the Veteran demonstrated moderate to severe impairment 
of functioning due to symptoms of depression and anxiety.  

More recently, in a July 2009 addendum, the same VA examiner 
indicated that she had had the opportunity to review the 
Veteran's claims file, plus the most recent VA treatment 
records from June 2009 and March 2009.  The VA examiner also 
performed a mental status examination.  Based on this 
information, the VA examiner opined that the Veteran was 
demonstrating a severe level of impairment.  The examiner 
assigned a GAF score of 49.  This appeared, according to the 
VA examiner, to be an accurate representation of the 
Veteran's presentation at the time of the prior examination 
in March 2009.   

The Board finds, in summary, that this evidence shows that 
the Veteran's service-connected mood disorder was manifested 
by near-continuous panic and depression affected his ability 
to function appropriately and effectively, impaired impulse 
control, such as unprovoked irritability with periods of 
violence, and difficulty adapting to stressful circumstances, 
which symptoms more nearly approximating the schedular 
criteria for a 70 percent disability rating prior to July 
2009.  In addition to the symptoms described, the GAF scores 
assigned have ranged from a high of 65 to a low of 39.  The 
most recent GAF score assigned was 49 by the March 2010 VA 
examiner, which represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting); 
or any serious impairment in social, occupational, or school 
functioning.  See Quick Reference, supra, pg. 46-47.  This is 
consistent with assignment of a 70 percent rating.   

The Board finds, on the other hand, that the next higher 
rating, 100 percent, is not warranted at any time prior to 
July 2009.  In particular, although the Veteran has described 
having physical altercations and taking too much medication 
on one occasion, the evidence, most recently in July 2009, 
shows that his symptoms are not manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 including Diagnostic Code 9435.

Nor is there otherwise any indication of total occupational 
and social impairment.  In fact, the Veteran in June 2008 
reported spending quality time with his daughters and other 
family members during a vacation.  Although he reported to 
the March 2009 VA examiner that he had no friends or a social 
life, he previously reported in November 2008 that he was 
staying with friends.  Also, in September 2008, he described 
loaning money to a "best friend."  

To the extent the Veteran stopped working in April 2008, a VA 
psychiatrist in May 2008 and November 2008 attributed the 
Veteran's inability to work to narcissistic and antisocial 
personality disorder, which is a nonservice-connected 
disorder.  Accordingly, a higher evaluation is not warranted 
on this basis.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (holding that when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition, such signs 
and symptoms must be attributed to the service-connected 
disability).

In conclusion, the Board finds that an initial 70 percent 
evaluation, but not higher, is warranted for the service-
connected mood disorder prior to July 2009.  "Staged 
ratings" are not warranted because the schedular criteria 
for a higher rating were not met at any time prior to July 
2009.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. 
at 126-27.  

The Board's findings above are based on schedular evaluation. 
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Here, however, referral for extraschedular consideration is 
not warranted because the applicable rating criteria 
contemplate and reasonably describe the Veteran's disability 
level and symptomatology.  Therefore, the Board is not 
required to remand the Veteran's claim for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial 70 percent evaluation, but not higher for the 
service-connected mood disorder (claimed as anxiety and 
depression) is granted prior to July 14, 2009, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that the Veteran's interrelated 
claims for (1) a rating higher than 70 percent for the 
service-connected mood disorder beginning July 14, 2009, and 
(2) a TDIU, must be remanded for further development.  

First, the Veteran last underwent a VA examination evaluating 
the severity of the service-connected mood disorder in July 
2009.  The Veteran testified during his May 2010 Board 
hearing that his service-connected symptomatology had 
worsened since the July 2009 VA examination.  In light of the 
Veteran's assertions, the Board has no discretion and must 
remand this claim to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
mood disorder.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability, such as when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran also testified during his May 2010 Board hearing 
that he can no longer work due to the symptoms of his 
service-connected mood disorder.  These assertions raise the 
issue of entitlement to a TDIU, and this issue is intertwined 
with the remanded claim for an increased rating the service-
connected mood disorder.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined).  Thus, the TDIU claim must be 
remanded.  

With regard to the Veteran's employability, the Board points 
out that a VA psychiatrist in May 2008 and November 2008 
characterized the Veteran's current period of unemployment as 
"a narcissistic injury" attributable to narcissistic and 
antisocial personality disorder.  More recently, in November 
2009 and February 2010 letters, a different VA psychiatrist 
indicated that the Veteran's service-connected symptoms 
prevented him from being able to work at that time.  
Accordingly, a VA examination is necessary to determine 
whether the Veteran is unable to gain or maintain employment 
due to his service-connected disabilities alone.  In this 
regard, the Board points out that the Veteran is also 
service-connected for tinnitus and right ear hearing loss.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); see also 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In his May 2009 Substantive Appeal, the Veteran also raised 
an unadjudicated claim of service connection for headaches.  
To date, no action has been taken with respect to the claim.  
In light of Rice, however, the Board finds that this issue 
must be remanded for further development because the 
resolution of the claim might impact the Board's adjudication 
of the TDIU claim.  See Henderson, 12 Vet. App. at 20.  

Accordingly, the issues are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After the Veteran has signed any 
necessary releases, the RO should make 
as many attempts as necessary to obtain 
all identified records not already 
associated with the claims file.  All 
records obtained must be associated 
with the claims file. Further, all 
attempts to procure any identified 
records must be documented in the 
claims file and, if any records cannot 
be obtained, a notation to that effect 
should be inserted in the file. The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and 
submit those records for VA review.

2.  The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
onset and etiology of his claimed 
headaches. The claims folder should be 
made available to and reviewed by the 
examiner. All indicated studies should 
be performed and all findings should be 
reported in detail. The examiner should 
then provide an opinion as to whether 
it is at least as likely as not that 
the Veteran's headaches were caused or 
have been permanently worsened beyond 
the natural progression of the disorder 
as a consequence of the Veteran's 
service-connected mood disorder.   The 
rationale for any opinion expressed 
should be provided in a legible report.

3.  The RO should also schedule the 
Veteran for a VA examination to 
determine the nature and severity of 
the service-connected mood disorder.  
The entire claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  Then, based on 
the results of the examination, the 
examiner should provide an assessment 
of the current nature and severity of 
the Veteran's service-connected mood 
disorder.

The examiner should report all 
pertinent findings and estimate the 
Veteran's Global Assessment of 
Functional (GAF) Scale score.  Also, 
specific references to the Veteran's 
claims file, including all pertinent 
medical records, and the Veteran's lay 
assertions should be provided, as 
appropriate.  The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.  

4.  After completing the above-
requested development, including 
adjudication of the service connection 
claim for headaches, the RO should 
schedule the Veteran for an appropriate 
VA examination in connection with his 
claim for a TDIU.  The claims folder 
should be made available to and 
reviewed by the examiner. All 
appropriate tests and studies should be 
conducted. The examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities, and in 
particular, his mood disorder, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  The 
VA examiner, in particular, is asked to 
address the conflicting opinions of a 
VA psychiatrist, in May 2009 and 
November 2008, attributing the 
Veteran's unemployment to narcissistic 
and antisocial personality disorder, 
and a different VA psychiatrist who, in 
November 2009 and February 2010, 
indicated that the Veteran was 
unemployable due to the service-
connected mood disorder.  

To the extent the Veteran is scheduled 
for multiple VA examinations, the Board 
requests that each examiner take into 
account all of the Veteran's service-
connected disorders when rendering an 
opinion as to his unemployability.

5.  Then the RO should adjudicate 
whether service connection is warranted 
for headaches and readjudicate the 
remanded claims in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement. If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case 
(SSOC) that includes clear reasons and 
bases for all determinations, and 
affords the appropriate time period for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


